MATTHIAS, J.
1. In a will which directs the sale of real estate and the payment of specific legacies from the proceeds thereof, followed by the provision that “all the rest and residue of my said property realized from the sale of said real estate” shall be divided among persons named, such provision disposes only of the proceeds of the real estate and cannot be construed as a general residuary bequest.
2. All intestate property passes by virtue of and in accordance with the statute of descent and distribution; the course thereby prescribed can be changed only by testamentary disposition. (Mathews v. Krisher, 59 Ohio St., 562, approved and followed.)
3. Personal property undisposed of by will passes to the husband, where the testatrix left no children or their legal representatives, even though by provisions of the will such property had been bequeathed to the husband for and during his natural lifetime, or so long as he remained unmarried.
Judgment modified and affirmed.
Marshall, C. J., Robinson and Jones, JJ., concur.